McEWEN, Judge,
concurring:
While Homer did not tell of Helen as a small girl, Maurice Chevalier did voice in appreciation that joy was a little girl. It is certain that the baby that inspired the wisdom of Solomon was a boy, for that King would have kept for himself to raise a baby girl. And so it is, that in nothing less than anguish do we consider the determination of who shall have custody of Kathy Ann, now only five years of age.
*553The opinions of this court repeatedly echo that our most precious resource is the children of our Commonwealth and that there is no more important class of case nor more urgent issue than that of custody. Just as there is no more easy role than to pronounce this principle, so there is no more difficult task than to apply it.
There has not been a more troublesome decision in my experience. The distinguished Montgomery County Common Pleas Court Judge Lawrence A. Brown as trial judge had an opportunity to observe the witnesses and is, therefore, better able to evaluate their credibility as well as gain an impression of their parenting skills. For that reason, as well as the fact that his opinion reflects a careful and intense consideration of the question, I had been inclined to resolve this very close decision by reliance upon the determination of the trial court.
It seems, however, that the further reflection inspired by the very thoughtful majority opinion of my eminent colleague causes me to concur in the result. The case has been remanded by the majority to the Common Pleas Court for the purpose of entering an appropriate order for visitation. It strikes me that it may well be in the best interest of this child if the court were also to monitor the custody and visitation relationships in a fashion that the court deems prudent and for such a time in the future as the court thinks wise.
I concur in the result.